 1   Melissa Newel (#148563)
     NEWEL LAW
 2   2625 Alcatraz Ave., Suite 132
 3   Berkeley, CA 94705
     (510) 316-3827
 4   mnewel@newellawfirm.com

 5   Attorney for Plaintiff
     SAMANTHA MARIE GLENN
 6

 7   MCGREGOR W. SCOTT
     United States Attorney
 8   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 9   STACY WIESBROCK
     Special Assistant United States Attorney
10
     160 Spear Street, Suite 800
11   San Francisco, CA 94105
     (415) 268-5612
12   stacy.wiesbrock@ssa.gov

13   Attorneys for Defendant
14

15
                                     UNITED STATES DISTRICT COURT
16
                                EASTERN DISTRICT OF CALIFORNIA
17

18
      SAMANTHA MARIE GLENN,                        No. 1:19-CV-00303 (SKO)
19
                        Plaintiff,
20
             v.                                    STIPULATION AND ORDER FOR
21                                                 AWARD AND PAYMENT OF
      ANDREW SAUL,                                 ATTORNEYS FEES PURSUANT TO THE
22    COMMISSIONER OF                              EQUAL ACCESS TO JUSTICE ACT (28
      SOCIAL SECURITY,                             U.S.C. §2412(d))
23
                        Defendant.                 (Doc. 15)
24

25

26
27

28


                          STIPULATION AND ORDER FOR AWARD AND PAYMENT
                                OF ATTORNEYS FEES PURSUANT TO EAJA
 1

 2          IT IS HEREBY STIPULATED by and between the parties, through their undersigned

 3   attorneys, subject to the approval of the Court, that Samantha Marie Coleman (Plaintiff) be

 4   awarded attorney fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. §2412 (d), in the

 5   amount of two thousand seven hundred and ninety-eight dollars and twenty-three cents

 6   ($2,798.23). This represents compensation for legal services rendered on behalf of Plaintiff by

 7   counsel in connection with this civil action, in accordance with 28 U.S.C. §2412 (d).

 8          After the Court issues an Order for EAJA fees to Plaintiff, the government will consider

 9   the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue v.

10   Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the

11   attorney fees are subject to any offset allowed under the United States Department of the

12   Treasury’s Offset Program. After the Order for EAJA fees is entered, the government will

13   determine whether they are subject to any offset.

14          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines

15   that Plaintiff does not owe a federal debt subject to offset, then the government shall cause the

16   payment of fees approved to be made payable to Melissa Newel or Newel Law (collectively

17   “Plaintiff’s counsel”), pursuant to the assignment executed by Plaintiff. Any and all payments

18   made shall be delivered to Plaintiff’s counsel.

19          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA

20   attorney fees and does not constitute an admission of liability on the part of Defendant under
21   EAJA. Payment of the agreed amount shall constitute a complete release from, and bar to, any

22   and all claims that Plaintiff and/or Plaintiff’s counsel may have relating to EAJA attorney fees

23   and expenses in connection with this action.

24   ///

25   ///

26   ///
27   ///

28   ///


                           STIPULATION AND ORDER FOR AWARD AND PAYMENT
                                 OF ATTORNEYS FEES PURSUANT TO EAJA
 1            This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security

 2   Act attorney fees under 42 U.S.C. §406(b), subject to the provisions of the EAJA.

 3
                                                            Respectfully submitted,
 4
     Dated: September 5, 2019                               NEWEL LAW
 5

 6
                                                    By:     Melissa Newel
 7                                                          Melissa Newel
                                                            Attorney for Plaintiff
 8                                                          SAMANTHA MARIE GLENN
 9

10   Dated: September 5, 2019                               MCGREGOR W. SCOTT
                                                            United States Attorney
11                                                          DEBORAH LEE STACHEL
                                                            Regional Chief Counsel, Region IX
12

13                                                  By:     Stacy Wiesbrock*
                                                            STACY WIESBROCK
14                                                          (*Authorized by email dated 09/05/2019)
                                                            Special Assistant U.S. Attorney
15                                                          Attorneys for Defendant
16

17                                                  ORDER

18            Based upon the parties’ above “Stipulation for the Award and Payment of Attorney[‘]s

19   Fees Pursuant the Equal Access to Justice Act ( 28 U.S.C. § 2412(d))” (the “Stipulation”) (Doc.
20   15), IT IS ORDERED that fees in the amount of TWO THOUSAND, SEVEN HUNDRED
21
     NINETY-EIGHT DOLLARS and 23/100 ($2,798.23) as authorized by 28 U.S.C. § 2412, be
22
     awarded subject to the terms of the Stipulation.
23

24
     IT IS SO ORDERED.
25

26   Dated:     September 9, 2019                                  /s/   Sheila K. Oberto              .
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                            STIPULATION AND ORDER FOR AWARD AND PAYMENT
                                  OF ATTORNEYS FEES PURSUANT TO EAJA
